 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    LAMARTICE, WRIGHT,                                Case No. 2:18-cv-02136-RCJ-VCF
12                        Petitioner,                   ORDER
13            v.
14    B. WILLIAMS,
15                        Respondents.
16

17           Petitioner having filed a motion for extension of time (first request) (ECF No. 18), and

18   good cause appearing;

19           IT THEREFORE IS ORDERED that petitioner's motion for extension of time (first

20   request) (ECF No. 18) is GRANTED. Petitioner will have up to and including January 27, 2020,

21   to file a first amended petition.

22           DATED: October 31, 2019.
23                                                                ______________________________
                                                                  ROBERT C. JONES
24                                                                United States District Judge
25

26

27

28
                                                       1
